J-S11033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: J.R.S.                          :    IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
 APPEAL OF: J.S., FATHER                :
                                        :
                                        :
                                        :
                                        :
                                        :    No. 1224 WDA 2021

            Appeal from the Decree Entered September 16, 2021
             In the Court of Common Pleas of Jefferson County
                  Orphans' Court at No(s): 32A-2021 O.C.

 IN RE: J.D.S.                          :    IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
 APPEAL OF: J.S., FATHER                :
                                        :
                                        :
                                        :
                                        :
                                        :    No. 1226 WDA 2021

            Appeal from the Decree Entered September 16, 2021
             In the Court of Common Pleas of Jefferson County
                  Orphans’ Court at No(s): 33A-2021 O.C.

BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                     FILED: June 29, 2022

      J.S. (“Father”) appeals from the decrees granting the petitions filed by

the Jefferson County Children & Youth Services (“CYS” or the “Agency”) to

involuntarily terminate his parental rights to his daughter, J.R.S., born in

December 2003, and son, J.D.S., born in July 2007 (collectively, “the

Children”), pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(2), (5), (8),

(11), and (b). We affirm.
J-S11033-22


      This Court previously set forth the factual and procedural background of

this case as follows:

             As a matter of background, [CYS] has been involved with
      this family since 2017. On July 13, 2017, CYS filed dependency
      petitions and alleged that the Children were without proper
      parental care or control.      [See] 42 Pa.C.S.[A.] § 6302(1).
      Specifically, CYS received a report that indicated that the Children
      were physically fighting with one another, throwing things, and
      not listening to Mother. Mother stated several times to a service
      provider that she could not handle the Children any longer and
      she wanted them out of her home. On August 30, 2017, the trial
      court held a hearing on the dependency petitions. In orders dated
      August 30, 2017, and entered on September 6, 2017, the trial
      court adjudicated the Children dependent. The orders directed
      that the Children remain in their separate foster care placements.
      On June 27, 2018, the trial court ordered termination of court
      supervision, and reunified the Children with Mother and Father.
      However, CYS continued to receive multiple referrals regarding
      the family.

             On November 10, 2019, CYS received a report that J.[R.]S.
      returned home from the Meadows Psychiatric Center and resumed
      her previous behaviors of screaming, not listening, and refusing
      to follow instructions. Mother and J.[R.]S. engaged in a verbal
      altercation that prompted the caseworker to call the police. On
      November 12, 2019, the trial court granted CYS emergency
      protective custody of J.[R.]S., and she was placed in foster care.
      On December 5, 2019, J.[R.]S. was placed in a Group Home at
      Pathways Adolescent Center because her foster care placement
      was not able to manage [her] behaviors. Mother and Father
      eventually ended their tumultuous relationship, and J.D.S.
      remained in Father’s home. On July 24, 2020, J.[R.]S. moved to
      a Group Home at Bethesda Lutheran Services because her
      previous placement did not believe that J.[R.]S. would make any
      more progress with them. On September 17, 2020, J.[R.]S.
      moved to a Residential Treatment Facility at Perseus House-
      Andromeda House for her to receive the mental health services
      she requires.

            On or about July 31, 2020, the trial court granted CYS
      emergency custody of J.D.S. due to lack of parental care and
      control in Father’s home. [See] N.T., 9/23/20, at 5. At that time,

                                     -2-
J-S11033-22


     Mother was incarcerated because she violated a [Protection From
     Abuse (“PFA”)] order that Father filed against her. Id. at 20[,]
     25. [Mother remained incarcerated until October 2020.] J.D.S.
     was placed in the same foster care home where he previously
     resided. On August 4, 2020, the trial court adjudicated J.D.S.
     dependent. On September 2, 2020, the trial court entered a no-
     contact order between Father and CYS because Father was
     continuously verbally abusive, harassing, and behaved
     inappropriately to all personnel assigned to assist the family in the
     home.

            The trial court held an adjudication hearing on September
     23, 2020. Rebecca Sallack, a caseworker for CYS, testified that
     the underlying basis for emergency custody of J.D.S. was due to
     the “continuous trauma that this child has dealt with over the
     course of his life.” Id. at 29. More specifically, she testified that
     Father constantly “badmouthed” and made “inappropriate
     comments” about Mother, in front of J.D.S., to the home health
     nurse, to CYS and to service providers. Id. at 7. Ms. Sallack
     stated that Father was argumentative when asked if pest
     management could perform an evaluation after reports of a bed
     bug infestation of the home. Id. at 8. Ms. Sallack explained that
     Father “fought” CYS until “after multiple attempts he eventually
     gave in and said, Whatever, with an attitude, to have the home
     looked at . . .. [W]hen pest management did the evaluation, they
     found bed bugs in the home. [Father] then stated that [CYS]
     asked pest management to say there was [sic] bed bugs in the
     home.” Id. Father was also argumentative regarding counseling
     for J.D.S. Id. at 9. Ms. Sallack stated that multiple service
     providers indicated that Father behaved inappropriately, was
     aggressive, and made them feel uncomfortable. Id. at 10-11.
     Ms. Sallack explained that Father was “constantly argumentative,
     belligerent, verbally aggressive, takes very little responsibility for
     his part of the kids being removed, [and] blames [Mother] for the
     majority of the issues.” Id. at 12. Ms. Sallack recounted an
     incident where Father choked J.[R.]S. and admitted that he told
     J.[R.]S. “she will have to be a little [f------] whore to keep a roof
     over her head.” Id. at 13-14.

           With regard to Mother, Ms. Sallack testified that there was
     an extensive history of Mother’s aggressive behavior towards
     Father and the Children. Id. at 27. Notably, Ms. Sallack testified
     that a no-contact order was put in place between J.[R.]S. and
     Mother because “the phone calls [between them] were getting

                                     -3-
J-S11033-22


      aggressive, and J.[R.]S.’s behaviors were increasing . . . she was
      fighting with peers, fighting with staff, threatening to harm
      herself, [and] threatening suicide.” Id. at 17[,] 26. Ms. Sallack
      testified that chaos, noise, and arguments exacerbate symptoms
      of anxiety for J.[R.]S. Id. at 34. Ms. Sallack explained that
      J.[R.]S. should avoid conflicts and interactions with people who
      cannot manage their behaviors, and recommended a goal change
      for J.[R.]S. Id.

            Ms. Sallack opined that the Children need a plan for
      permanency. Id. at 27. She explained, “[t]his has gone on
      entirely too long, and it’s- - like I said, this is not something that’s
      new. If you go back through the case record, and this fighting
      and this bickering and the police [being] called, this is years and
      years and years on these kids.” Id. at 27.

            On the record, at the conclusion of the September 23, 2020
      hearing, the trial court stated it would change the Children’s goals
      to adoption, and enter its orders on that same date. . . . Father
      and Mother filed timely notices of appeal . . ..

In re J.S., 260 A.3d 102 (Pa. Super. 2021) (unpublished memorandum at

**1-6). This Court affirmed the goal change orders. See id. (unpublished

memorandum at *18).

      Thereafter, the Agency filed petitions for the involuntary termination of

Father’s and Mother’s parental rights to Children. The trial court conducted a

hearing on September 2, 2021.          Father participated via telephone from

Florida, where he had relocated, and was represented by counsel. Mother was

present and represented by counsel. Further, the Children were represented

by a guardian ad litem and court-appointed legal counsel. During the hearing,

the Agency presented the testimony of Ms. Sallack. Mother and Father each

testified on their own behalf. The guardian ad litem and legal counsel for the




                                       -4-
J-S11033-22


Children argued in favor of termination of parental rights. See N.T., 9/2/21,

at 84-86.1

       On September 16, 2021, the trial court entered decrees terminating

Father’s parental rights.2      Father filed timely notices of appeal, as well as

concise statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). This Court sua sponte consolidated Father’s appeals.

The trial court complied with Rule 1925(a).3

       Father raises the following issues for our review:

       [1.]   Whether the [t]rial [c]ourt made an error of law or abused
              its discretion in terminating [Father’s] parental rights under
              23 Pa C.S.[A. § 2511](a)(2)?

       [2.]   Whether the [t]rial [c]ourt made an error law or abused its
              discretion in terminating [Father’s] parental rights under 23
              Pa.C.S.A. [§ 2511](b)?

Father’s Brief at 6.


____________________________________________


1 Although the trial court incorporated the dependency records into the
termination proceedings, see N.T., 9/2/21, at 56-57, those records are not
included in the certified record. However, this omission does not impair our
review. Additionally, the trial court admitted Exhibit CYS 1, which consists of
documentation regarding Father’s status as a registered sexual offender in
Florida. See id. at 14. However, this exhibit is not included in the certified
record. Nevertheless, given Father’s admission that he is a registered sexual
offender, the omission of the exhibit does not impair our review. See id. at
82.

2The trial court also involuntarily terminated Mother’s parental rights to J.R.S.
and J.D.S. Mother’s appeals are pending at separate docket numbers, and we
address her appeals in a separate memorandum.

3In lieu of authoring a Pa.R.A.P. 1925(a) opinion, the trial court relied on its
September 16, 2021 opinion explaining the basis for its decrees.

                                           -5-
J-S11033-22



      Our standard of review of a decree involuntarily terminating parental

rights is as follows:

            The standard of review in termination of parental rights
      cases requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. [A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotation

marks omitted). “The trial court is free to believe all, part, or none of the

evidence presented, and is likewise free to make all credibility determinations

and resolve conflicts in the evidence.” In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004) (citation omitted).      “[I]f competent evidence supports the

court’s findings, we will affirm even if the record could also support the

opposite result.” In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super.

2003) (citation omitted).

      The termination of parental rights is governed by section 2511 and

requires the trial court to conduct a bifurcated analysis of the grounds for

termination under subsection (a) followed by the consideration of the needs

and welfare of the child under subsection (b).      The initial focus is on the

conduct of the parent. See In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007).

The party seeking termination must prove by clear and convincing evidence


                                      -6-
J-S11033-22



that the parent’s conduct satisfies one of the statutory grounds for termination

delineated in section 2511(a).         Id.     Only if the court determines that the

parent’s conduct warrants termination of his or her parental rights does the

court engage in the second part of the analysis pursuant to section 2511(b),

relating to the needs and welfare of the child. Id. We have defined clear and

convincing evidence as that which is so “clear, direct, weighty and convincing

as to enable the trier of fact to come to a clear conviction, without hesitance,

of the truth of the precise facts in issue.” In re C.S., 761 A.2d 1197, 1201

(Pa. Super. 2000) (en banc) (citation omitted).

       In the case sub judice, the trial court terminated Father’s parental rights

pursuant to sections 2511(a)(2), (5), (8), (11), and (b).4 Where, as here, the

trial court determines that there are grounds for termination under more than

one subsection of section 2511(a), we need only agree with the trial court’s

determination as to any one subsection in order to affirm the termination of

parental rights. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004).

Given this latitude, we analyze the court’s termination decrees pursuant to

subsections (a)(2) and (b), which provide as follows:


____________________________________________


4 Notably, Father has not raised any challenge related to the trial court’s
determinations under subsections 2511(5), (8), and (11) in either his concise
statement or in his statement of questions presented. As such, Father has
waived any claim of error related to these subsections.            See In re
M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super. 2017) (reiterating that issues not
raised in the concise statement or in the statement of questions presented are
waived). It follows that we may affirm the decrees on the basis of subsections
2511(5), (8), and (11).

                                             -7-
J-S11033-22


       (a) General rule.--The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:

                                           ...

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

                                         ****

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b). In order to affirm a termination of parental

rights, we need only agree with the trial court as to any one subsection of

section 2511(a), as well as section 2511(b). See In re B.L.W., 843 A.2d

380, 384 (Pa. Super. 2004).5
____________________________________________


5 We are mindful that, because J.R.S. is now eighteen years old, Father’s
appeal of the decree terminating his parental rights to J.R.S. may be moot.
As a general rule, an actual case or controversy must exist at all stages of the
judicial process, or a case will be dismissed as moot. In re D.A., 801 A.2d
614, 616 (Pa. Super. 2002) (holding that an issue before a court is moot if in
ruling upon the issue the court cannot enter an order that has any legal force
or effect). Although J.R.S. is no longer a child, this Court will decide questions



                                           -8-
J-S11033-22



       In Father’s first issue, he challenges the trial court’s determination that

the Agency established grounds for termination under section 2511(a)(2).

With regard to section 2511(a)(2), this Court has explained:

              In order to terminate parental rights pursuant to 23
       Pa.C.S.A. § 2511(a)(2), the following three elements must be
       met: (1) repeated and continued incapacity, abuse, neglect or
       refusal; (2) such incapacity, abuse, neglect or refusal has caused
       the child to be without essential parental care, control or
       subsistence necessary for his physical or mental well-being; and
       (3) the causes of the incapacity, abuse, neglect or refusal cannot
       or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”     In re S.C., 247 A.3d 1097, 1104 (Pa. Super. 2021) (citations

omitted).      “Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities.”               Matter of

Adoption of M.A.B., 166 A.3d 434, 443 (Pa. Super. 2017) (citation omitted).

As   such,    “[a]   parent’s    vow    to     cooperate,   after   a   long   period   of


____________________________________________


that otherwise have been rendered moot when one or more of the following
exceptions to the mootness doctrine apply: (1) the case involves a question
of great public importance; (2) the question presented is capable of repetition
and apt to elude appellate review; or (3) a party to the controversy will suffer
some detriment due to the decision of the trial court. Id. Here, Father will
clearly suffer detriment as a result of the termination of his parental rights to
J.R.S. Accordingly, we find the doctrine of mootness is overcome and continue
with our analysis.


                                             -9-
J-S11033-22



uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.” In re S.C., 247 A.3d at

1105 (citation omitted).

      With respect to section 2511(a)(2), Father argues that any incapacity

or refusal resulting in a lack of parental care and control no longer exists.

Father claims that marital and family discord was the essential concern in this

matter and that it was not always deemed to be a challenge unable to be

overcome. Further, he asserts that he has remedied the situation by obtaining

a PFA order against Mother and relocating to Florida. Father maintains that

“[b]y taking these actions, and putting a huge distance between himself and

[Mother], . . . he has remedied the conditions and causes underlying any

incapacity.” Father’s Brief at 8.

      In finding grounds for termination of Father’s parental rights pursuant

to section 2511(a)(2), the trial court reasoned:

            [J.R.S.] was removed from her parents’ care on November
      10, 2019. [J.D.S.] followed on July 31, 2020. Neither parent was
      able to provide appropriate care and control in either instance.
      Both individually and as a couple, their lives were defined by anger
      and hostility. Unable to control even themselves, they were
      certainly incapable of controlling their children, who quite
      naturally absorbed and regurgitated the ugliness surrounding
      them.

             Since the beginning of the [C]hildren’s dependency, Mother
      and Father have sought to blame one another for the conditions
      that led to their removal and prevented their return. . ..

                                    ****

            Like Mother, Father underwent extensive therapy in relation
      to the dependency proceedings, and the only thing it seemed to

                                      - 10 -
J-S11033-22


      teach him was which phrases and buzz words to use while trying
      to convince the [c]ourt that he was learning and making progress
      toward his treatment goals. In doggedly refusing to cooperate
      with CYS except on his own terms; in becoming so aggressive with
      Pathways’ [staff] that he was cut off from further communication
      while [J.R.S.] resided there; and in engaging with Agency staff
      and third-party providers in such a manner as to warrant a
      comprehensive no-contact order, moreover, he proved that all the
      therapy and other services he had received made no difference
      whatsoever. If anything, he was worse at the end than he had
      been at the beginning.       At the height of his abrasiveness,
      moreover, Mother was out of the house. More specifically, Mother
      was in jail. Unquestionably, then, even were the [c]ourt to
      entertain the idea that one competent adult can “make” another
      competent adult behave badly, it can say unequivocally that
      Mother bore no responsibility for Father’s behavior after she was
      arrested for violating the temporary PFA order. There being no
      evidence that Father has rectified the conditions that led to [the
      C]hildren’s removal and ultimately to the goal change, therefore,
      the [c]ourt wholly rejects the idea that he would be able to
      immediately care for the [C]hildren should they be remanded to
      his custody in Florida.

             Additionally, Father did not articulate even a generic plan
      for how he might address his own deficiencies, reengage with [the
      Children], and thus arrive at the place where the here [sic] could
      safely be reunited as a family, and considering his dependency
      history, the [c]ourt is certainly unwilling to assume he would take
      any meaningful steps to make that happen should it decline to
      terminate his parental rights. Regardless of what he might be
      willing to do to alleviate the other issues that have kept him and
      [the C]hildren apart, moreover, Father cannot undo the fact that
      he is a convicted sex offender under a perpetual duty to register
      in his jurisdiction of residence.

Trial Court Opinion, 9/16/21, at 6-8 (footnotes omitted, emphasis in original).

      Our review of the record supports the trial court’s factual findings and

credibility determinations underlying its decision to involuntarily terminate

Father’s parental rights under section 2511(a)(2). While Ms. Sallack testified

that Father was initially compliant with the family service plan goals, she


                                    - 11 -
J-S11033-22



subsequently indicated noncompliance and a lack of progress.             See N.T.,

9/2/21, at 20-21. Ms. Sallack described minimal compliance by Father at the

time of the goal change in September 2020. Id. at 20. She similarly stated

that, subsequent to the June 2020 review hearing, Father was not compliant

with the child permanency plans. Id. at 27. She likewise noted no progress

since July 2020, which continued after the goal change in September 2020.

Id. at 39-40. Importantly, Ms. Sallack noted that services were stopped on

September 2, 2020, because the Agency obtained a no-contact order as a

result of Father’s aggressive and inappropriate behavior, which continued

even after Mother was no longer in Father’s home. Id. at 31, 40, 43. For

these reasons, Ms. Sallack explained that “[i]t is the [A]gency’s position that

the parental rights of . . . [Father] be terminated and the [C]hildren be free

for adoption.” Id. at 36.

       As the record substantiates the trial court’s finding under section

2511(a)(2) that Father’s repeated and continued incapacity, abuse, neglect,

or refusal has caused the Children to be without essential parental control or

subsistence necessary for his physical and mental well-being, and that Father

cannot or will not remedy this situation, Father’s first issue merits no relief.

       We next determine whether termination was proper under section

2511(b). Where the grounds for termination under subsection 2511(a) are

met,   the   trial   court   shall   then   give   primary   consideration   to   the

developmental, physical and emotional needs and welfare of the child under

subsection 2511(b). See In re T.S.M., 71 A.3d at 267. The emotional needs

                                        - 12 -
J-S11033-22



and welfare of the child have been properly interpreted to include intangibles

such as love, comfort, security, and stability. Id. The determination of the

child’s needs and welfare requires consideration of the emotional bonds

between the parent and child. Id. The utmost attention should be paid to

discerning the effect on the child of permanently severing the parental bond.

Id.

      The evaluation of a child’s bonds is not always an easy task. “In cases

where there is no evidence of any bond between the parent and child, it is

reasonable to infer that no bond exists. The extent of any bond analysis,

therefore, necessarily depends on the circumstances of the particular case.”

In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008) (citation omitted).

When evaluating a parental bond, “the court is not required to use expert

testimony.   Social workers and caseworkers can offer evaluations as well.

Additionally, section 2511(b) does not require a formal bonding evaluation.”

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal citations

omitted). Moreover,

      While a parent’s emotional bond with his or her child is a major
      aspect of the [s]ection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court can
             equally emphasize the safety needs of the child, and
             should also consider the intangibles, such as the love,
             comfort, security, and stability the child might have
             with the foster parent. . ..




                                      - 13 -
J-S11033-22



In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quotation

marks and citations omitted).

      While a parent may profess to love the child, a parent’s own feelings of

love and affection for a child, alone, will not preclude termination of parental

rights. In re Z.P., 994 A.2d at 1121. A child’s life “simply cannot be put on

hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”   Id. at 1125 (citation omitted).    Rather, “a

parent’s basic constitutional right to the custody and rearing of his child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (citation omitted).

      Father challenges the trial court’s finding that his bonds with the

Children were not sufficient to warrant preservation and claims that the court

failed to evaluate those bonds and to adequately weigh the effects of their

severance. Father asserts that J.R.S. has significant emotional ties to her

parents and was begging the trial court to permit her to return to them as late

as June 2020. Father argues that the Agency never completed an updated

bonding assessment, and instead relied on a 2017 assessment. According to

Father, for reasons out of the parents’ control, the assessments scheduled in

2020 were cancelled and rescheduled, but ultimately never completed. Father

maintains that, unless his rights are reinstated, the Children will lose out on




                                     - 14 -
J-S11033-22



the paternal support provided to date, and the opportunity to rebuild their

relationship in a new environment away from the previous domestic problems.

      The trial court determined that the involuntary termination of Father’s

parental rights was in the best interests of the Children’s needs and welfare

under section 2511(b). The trial court explained its findings, as follows:

             [J.D.S.] is in a good home with a family that has loved him
      and met his needs for two of the last three years. Physically and
      emotionally, his foster parents have engaged with him as though
      he were their own son and hope they will have the opportunity to
      do just that for the rest of their lives. Perpetually in conflict with
      his natural parents, [J.D.S.] has also responded well to his foster
      family and shown commendable progress, both academic and
      psychological, under their care. Fully reciprocating their love, he,
      too, wants his place in the family to become permanent—to have
      his foster parents adopt him and give him their last name.

            Without a prospective adoptive family, [J.R.S.]’s future is
      less certain. Odd though it may sound to someone unfamiliar with
      [her] family history, however, the [c]ourt concludes without
      hesitation that being a legal orphan will better serve the girl’s
      interests than being forced to return to the destructive impact of
      one or both of her highly dysfunctional parents. Less equipped
      than her brother to process and outwardly manage the emotional
      turmoil that has accompanied her interactions with Mother and
      Father both before and after she was removed from their home,
      [J.R.S.] has only been able to achieve lasting stability since the
      [c]ourt severed all communication between them.              All past
      attempts to reunify the family have resulted in [J.R.S.]’s
      regression, and whereas neither Father nor Mother has alleviated
      the internal conditions that led to the girl’s removal in the first
      place, the [c]ourt has zero expectation that another attempt at
      this point will be successful. On the contrary, forcing [J.R.S.] back
      into a toxic relationship with either or both of them could prove
      even more harmful now, as she will soon be an adult without a
      statutory right to the stabilizing services available to her through
      CYS and the [c]ourt. While terminating Mother[’s] and Father’s
      parental rights may not achieve for [J.R.S.] the same happy
      ending available to [J.D.S.], therefore, it is no less what is in her
      best interests as she nears the age of majority and independence.

                                     - 15 -
J-S11033-22


      Counterintuitive as it may seem, it is in her best interests to sever
      the parental bonds that have been nothing but distressing even
      though she does not now have another family waiting to adopt
      her.

Trial Court Opinion, 9/16/21, at 8-9.

      Our review of the record supports the trial court’s finding that the

Children’s developmental, physical and emotional needs and welfare favor

termination of Father’s parental rights pursuant to section 2511(b).

Significantly, a no-contact order went into place in July 2020 and phone calls

and visits with J.R.S. stopped due to their negative impact on her. See N.T.,

9/2/21, at 21, 29-30, 39. Ms. Sallack described the situation as follows:

              So while [J.R.S.] was at Pathways Adolescent Center,
      [Mother] was going to visit [J.R.S.] on grounds. She was being
      taken up by family members to visit with [J.R.S.] [Father] was
      making phone calls. The phone calls and the visits were stopped
      on July 8, 2020, [and] that was when the no contact order went
      in . . . because Pathways had called and said that after phone calls
      and visits between the parents and [J.R.S.], there were major
      behavior issues. [J.R.S.] would fight with other students.

             [J.R.S.] would scream. [J.R.S.] was verbally aggressive.
      She would threaten to kill herself, and her mental health declined
      after those visits. And [Father] got verbally aggressive with the
      staff at Pathways. And Pathways had asked to not be able to have
      contact with him because they could not reason with him on the
      phone.

Id. at 29-30.

      Further, while J.R.S. remained in a residential treatment facility at the

time of the termination hearing, the Agency was exploring potential foster

home placements. Id. at 35, 42. Ms. Sallack noted that J.R.S. reported that

she is “ready to be with a family where she’s loved and accepted.” Id. at 50.



                                     - 16 -
J-S11033-22



Acknowledging the stability J.R.S. had achieved, Ms. Sallack confirmed that

not only had J.R.S. been in her current residential treatment facility placement

for almost one year, but she had learned to manage stress and anxiety. Id.

at 17, 19, 52-54. Ms. Sallack observed, “I had done a visit between [the

Children] three weeks ago, and that interaction between [the Children] was

talking about this day, talking about adoptions coming up, talking about

[J.D.S.] changing his name and [J.R.S.] wanting to find a family where she

could go and change her name as well.” Id. at 50-51.

      Moreover, J.D.S. was placed with a pre-adoptive foster family with

whom he had resided for over a year at the time of the hearing, as well as

almost a year when placed previously, and with whom he was bonded and

doing well. Id. at 17, 35-36, 43, 49, 55. As such, he desired to be adopted

and change his name. Id. at 36, 51. Ms. Sallack testified that “[J.D.S.] is

happy where he is and ready to be adopted. . ..” Id. at 51.

      While Father may profess to love the Children, his feelings of love and

affection for them will not preclude termination of his parental rights. See In

re Z.P., 994 A.2d at 1121.        The Children are entitled to permanency and

stability, and their lives cannot be put on hold in the hope that Father will one

day summon the ability to handle the responsibilities of parenting.          Id. at

1125. Accordingly, we conclude that the record supports the court’s factual

findings   and   credibility   determinations   that   grounds   existed   for   the

termination of Father’s parental rights under 23 Pa.C.S.A. § 2511(a)(2) and




                                       - 17 -
J-S11033-22



(b). As we discern no abuse of discretion by the trial court, we affirm the

decrees involuntarily terminating Father’s parental rights to J.R.S. and J.D.S.

      Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/29/2022




                                    - 18 -